ORDER
CIRO A. MEDEROS of UNION CITY, who was admitted to the bar of this State in 1989, having pleaded guilty in the United States District Court for the District of New Jersey to a federal felony charge of conspiracy to commit mail fraud, contrary to 18 U.S.C. § 1341, in violation of 18 U.S.C. § 371, and good cause appearing;
It is ORDERED that pursuant to Rule l:20~13(b)(l), CIRO A. MEDEROS is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that CIRO A. MEDEROS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that CIRO A. MEDEROS comply with Rule 1:20-20 dealing with suspended attorneys.